DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
2. 	The Information Disclosure Statements submitted on 27 March 2020 and 21 July 2020 have been considered by the Examiner. 

Claim Objections
3. 	Claims 1, 12, 29, 47, and 49 are objected to because of the following informalities. 
Claims 1, 12, 29, 47, and 49 contain minor typographical and grammatical errors. 
- Claim 1, line 10: The Examiner suggests changing “determine the thermal dose” to “determine a thermal dose”.  
- Claim 12, line 7: The Examiner suggests changing “determine the thermal dose” to “determine a thermal dose”. 
- Claim 29, line 2: The Examiner suggests changing “determine the thermal dose” to “determine a thermal dose”. 
- Claim 47, line 12: The Examiner suggests changing “determine the thermal dose” to “determine a thermal dose”. 
- Claim 49, line 8: The Examiner suggests changing “determining the thermal dose” to “determining a thermal dose”. 
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 30, 32, 43, 47, and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 12, 30, 32, 43, 47, and 49 are rejected for the limitation that recites subjecting the subcutaneous fat to a thermal dose of between 0.1 and 10.0. The Examiner respectfully submits that the specification and the claims do not recite any form of units that are associated with the thermal dose measurements. Specifically, a person having ordinary skill in the art would not know how to measure the thermal dose without a proper unit. 

5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 30, 32, 43, 47, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 12, 30, 32, 43, 47, and 49 are rejected for the limitation that recites “subjecting the subcutaneous fat to a thermal dose of between 0.1 and 10.0.” These claims are considered to be indefinite, as the claims do not recite any form of units that are associated with the thermal dose measurements. 

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	Claims 1-6, 9, 11-18, 21, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Nanda (US 2014/0277219 A1) in view of Hyde et al. (US 2017/0086734 A1). 
Regarding claim 1, Nanda teaches a subcutaneous fat treatment system (system 100 comprises a multi-modality applicator 104 which reduces the subcutaneous adipose tissue [abstract, 0090, 0093]) comprising:  
2an electrode for application to a patient's epidermis above the subcutaneous 3fat to be treated (the multi-modality applicator 104 is pressed against the subject’s skin or epidermis [0093]. Specifically, the multi-modality applicator 104 comprises monopolar electrode configurations that delivers a current into the epidermis and through the subcutaneous tissue [0073, 0077]);
 4a temperature sensor for measuring the temperature of the 5subcutaneous fat to be treated (the multi-modality applicator 104 may comprise one or more temperature sensors for measuring the subcutaneous adipose tissue [0084]);  
6a radio frequency source for applying radio frequency energy to the 7electrode (the multi-modality applicator 104 can deliver radiofrequency (RF) energy to the electrode configurations [0064, 0077]); and 
 8a controller subsystem (the controller 114 [0078, 0084]), responsive to the temperature sensor and controlling the radiofrequency (the controller 114 is configured to control or adjust the power of the system’s energy based on the temperature of the subcutaneous adipose tissue [0078, 0084-0085, 0088]. Specifically, the controller 114 may utilize a feedback cycle to perform this process [0088]. As stated above, the system delivers radiofrequency energy [0064, 0072, 0077]) and configured to: 
determine a thermal dose applied to the subcutaneous fat being treated (the controller 114 is configured to determine a thermal dose that is applied to the subcutaneous tissue [0084-0088]. For example, the thermal dose may be the temperature and duration of the heat treatment that is applied to the subcutaneous fat [0084, 0085]); 
automatically adjust the radio frequency energy supplied to the electrode based on the measured temperature of the subcutaneous fat being treated (the controller 114 is configured to control or adjust the power of the system’s energy based on the temperature of the subcutaneous adipose tissue [0077, 0084-0085, 0088]. Specifically, the controller 114 may utilize a feedback cycle to perform this process [0088]. As stated above, the system delivers radiofrequency energy to the electrodes [0064, 0072, 0077]). 
Nanda does not explicitly teach wherein the temperature sensor is a microwave radiometer.
The prior art by Hyde is analogous to Nanda, as they both teach devices that can measure physiological properties from fat, normal tissue, or subcutaneous tissue ([0035, 0042, 0086]). 
Hyde teaches wherein the temperature sensor is a microwave radiometer (microwave radiometer 114 can determine the temperature of the target region 112 [0035]. Specifically, the target region 112 may be fat, muscles, bones, normal tissue, subcutaneous fat, etc. [0042, 0086]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Nanda’s temperature sensor to be a microwave radiometer, as taught by Hyde. The advantage of such modification will allow for monitoring the temperature of the tissue through the use of microwaves. Furthermore, the radiometer may allow for measuring temperature from bones, muscles, or a variety of tissue layers (see paragraphs [0035, 0042, 0056, 0086] by Hyde). 
Regarding claim 2, Nanda teaches a cooling subsystem for cooling the electrode (the cooling subsystem or treatment unit 106 may increase or decrease the temperature of the multi-modality applicator 104 [0071]. Specifically, the treatment unit 106 provides a chilled coolant to the multi-modality applicator 104 via the fluid lines 108a-b [0071]. As stated previously, the multi-modality applicator 104 comprises the electrodes [0076]). 
Regarding claim 3, Nanda teaches in which the cooling subsystem includes a channelCAND-103J30KT/dmg in the electrode for a cooling fluid (Specifically, the treatment unit 106 provides a chilled coolant to the multi-modality applicator 104 via the fluid lines 108a-b [0071]. As stated previously, the multi-modality applicator 104 comprises the electrodes [0076]). 
Regarding claim 4, Hyde teaches in which the microwave radiometer is configured to 2further measure the temperature of the patient's epidermis (the microwave radiometer 114 can determine the temperature of the target region 112 [0035]. Specifically, the target region 112 can be the muscles, bones, or layers of the user’s skin tissue [0042]. For example, the microwave radiometer 114 may be physical coupled to a skin surface of the subject 106 [0033]).
Regarding claim 5, Nanda in view of Hyde suggests the system of claim 1. Hyde teaches in which the radiometer includes an antenna (the microwave radiometer 114 may include an antenna 156 [0053]). 
Nanda and Hyde do not explicitly teach the antenna to be associated with the electrode. However, the term “associated” is interpreted as being connected or attached (for example, claim 6 explains that the antenna is coupled or printed on the electrode surface). 
The Examiner respectfully submits, as Nanda teaches the electrode (the multi-modality applicator 104 comprises electrodes [0073, 0077, 0093]) and Hyde teaches the antenna (antenna 156 [0053]), configuring the antenna such that it is coupled or associated with the electrode would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 6, Nanda in view of Hyde suggests the system of claim 5. Nanda and Hyde do not explicitly teach in which the antenna is printed on the electrode 2surface contacting the patient's epidermis.
	The Examiner respectfully submits, as Nanda teaches electrode contacting the epidermis (the multi-modality applicator 104 comprises electrodes that are pressed against the subject’s skin or epidermis [0073, 0077, 0093]) and Hyde teaches an antenna (antenna 156 [0053]), configuring the antenna on the electrode surface contacting the patient’s epidermis would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Regarding claim 9, Nanda teaches a subcutaneous fat thickness 2measurement subsystem (subcutaneous tissue thickness and other characteristics may be detected [0119]).
	Regarding claim 11, Nanda teaches in which the electrode has a patient contact surface (the electrodes 410a / 410b comprises a patient contact surface or interface layer 420 [0096, 0100]) 2and further including an electrically non-conductive material on a periphery of the patient 3contact surface to limit an electrically active portion of the patient contact surface (“the surface of the first sleeve portion 452 can include a dielectric or variable resistance material providing an insulator between the electrically conductive energy electrodes 410a / 410b and the interface layer 420 and the patient's skin 430 [0100, FIG. 4].” Specifically, figure 4 illustrates the first sleeve portion 452 arranged on the periphery of the patient contact surface or interface layer 420). 
Regarding claim 12, Nanda teaches a method of treating subcutaneous fat (system 100 comprises a multi-modality applicator 104 which reduces the subcutaneous adipose tissue [abstract, 0090, 0093]), the method comprising:  
applying 2an electrode for application to a patient's epidermis above the subcutaneous 3fat to be treated (the multi-modality applicator 104 is pressed against the subject’s skin [0093]. Specifically, the multi-modality applicator 104 comprises monopolar electrode configurations that delivers a current into the epidermis and through the subcutaneous tissue [0073, 0077]);
 4 measuring the temperature of the 5subcutaneous fat to be treated using a temperature sensor (the multi-modality applicator 104 may comprise one or more temperature sensors for measuring the subcutaneous adipose tissue [0084]);  
6applying radio frequency energy to the 7electrode (the multi-modality applicator 104 can deliver radiofrequency (RF) energy to the electrode configurations [0064, 0077]);  8
determining a thermal dose applied to the subcutaneous fat being treated (the controller 114 is configured to determine a thermal dose that is applied to the subcutaneous tissue [0084-0088]. For example, the thermal dose may be the temperature and duration of the heat treatment that is applied to the subcutaneous fat [0084, 0085]); and
automatically adjusting the radio frequency energy supplied to the electrode based on the measured temperature of the subcutaneous fat being treated (the controller 114 is configured to control or adjust the power of the system’s energy based on the temperature of the subcutaneous adipose tissue [0077, 0084-0085, 0088]. Specifically, the controller 114 may utilize a feedback cycle to perform this process [0088]. As stated above, the system delivers radiofrequency energy to the electrodes [0064, 0072, 0077]). 
Nanda does not explicitly teach wherein the temperature sensor is a microwave radiometer.
The prior art by Hyde is analogous to Nanda, as they both teach devices that can measure physiological properties from fat, normal tissue, or subcutaneous tissue ([0035, 0042, 0086]). 
Hyde teaches wherein the temperature sensor is a microwave radiometer (microwave radiometer 114 can determine the temperature of the target region 112 [0035]. Specifically, the target region 112 may be fat, muscles, bones, normal tissue, subcutaneous fat, etc. [0042, 0086]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Nanda’s temperature sensor to be a microwave radiometer, as taught by Hyde. The advantage of such modification will allow for monitoring the temperature of the tissue through the use of microwaves. Furthermore, the radiometer may allow for measuring temperature from bones, muscles, or a variety of tissue layers (see paragraphs [0035, 0042, 0056, 0086] by Hyde). 
Regarding claim 13, Nanda teaches cooling the electrode (the cooling subsystem or treatment unit 106 may increase or decrease the temperature of the multi-modality applicator 104 [0071]. Specifically, the treatment unit 106 provides a chilled coolant to the multi-modality applicator 104 via the fluid lines 108a-b [0071]. As stated previously, the multi-modality applicator 104 comprises the electrodes [0076]). 
Regarding claim 14, Nanda teaches cooling the electrode with a fluid (Specifically, the treatment unit 106 provides a chilled coolant to the multi-modality applicator 104 via the fluid lines 108a-b [0071]. As stated previously, the multi-modality applicator 104 comprises the electrodes [0076]). 
Regarding claim 15, Hyde teaches measuring the temperature of the patient's epidermis using the microwave radiometer (the microwave radiometer 114 can determine the temperature of the target region 112 [0035]. Specifically, the target region 112 can be the muscles, bones, or layers of the user’s skin tissue [0042]. For example, the microwave radiometer 114 may be physical coupled to a skin surface of the subject 106 [0033]).
Regarding claim 16, Nanda teaches automatically controlling the 2fluid based on the measured temperature of the patient's epidermis (the temperature sensors may be placed on the patient’s skin or epidermis [0084]. Specifically, the controller 114 can determine whether the temperature of the patient’s skin is close to a target skin temperature [0084]. Furthermore, the system may attempt to control or adjust the cooling to reach the target temperature [0084]. As stated previously in claim 14, the system uses a fluid for the cooling process [0071]. Alternatively, if the target skin temperature is not reached, then the system may adjust the power of the energy to reach the target skin temperature [0084]). 
Regarding claim 17, Nanda in view of Hyde suggests the method of claim 12. Hyde teaches in which the radiometer includes an antenna (the microwave radiometer 114 may include an antenna 156 [0053]). 
Nanda and Hyde do not explicitly teach the antenna to be associated with the electrode. However, the term “associated” is interpreted as being connected or attached (for example, claim 6 explains that the antenna is coupled or printed on the electrode surface). 
The Examiner respectfully submits, as Nanda teaches the electrode (the multi-modality applicator 104 comprises electrodes [0073, 0077, 0093]) and Hyde teaches the antenna (antenna 156 [0053]), configuring the antenna such that it is coupled or associated with the electrode would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 18, Nanda in view of Hyde suggests the method of claim 17. Nanda and Hyde do not explicitly teach in which the antenna is printed on the electrode 2surface contacting the patient's epidermis.
	The Examiner respectfully submits, as Nanda teaches electrode contacting the epidermis (the multi-modality applicator 104 comprises electrodes that are pressed against the subject’s skin or epidermis [0073, 0077, 0093]) and Hyde teaches an antenna (antenna 156 [0053]), configuring the antenna on the electrode surface contacting the patient’s epidermis would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 21, Nanda teaches electrically isolating the periphery of the electrode (figure 4 illustrates the electrically isolating material or insulator 452 being arranged on the periphery or outer edge of the electrode interface layer 420 [FIG. 4, 0096, 0100]). 	
Regarding claim 48, Nanda teaches the system of claim 47. Nanda does not explicitly teach in which the sensor is a microwave radiometer. 
The prior art by Hyde is analogous to Nanda, as they both teach devices that can measure physiological properties from fat, normal tissue, or subcutaneous tissue ([0035, 0042, 0086]). 
Hyde teaches in which the sensor is a microwave radiometer (microwave radiometer 114 can determine the temperature of the target region 112 [0035]. Specifically, the target region 112 may be fat, muscles, bones, normal tissue, subcutaneous fat, etc. [0042, 0086]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Nanda’s temperature sensor to be a microwave radiometer, as taught by Hyde. The advantage of such modification will allow for monitoring the temperature of the tissue through the use of microwaves. Furthermore, the radiometer may allow for measuring temperature from bones, muscles, or a variety of tissue layers (see paragraphs [0035, 0042, 0056, 0086] by Hyde). 
Regarding claim 50, Nanda teaches the method of claim 49. Nanda does not explicitly teach in which measuring the temperature of the subcutaneous fat to be treated includes employing a microwave radiometer. 
The prior art by Hyde is analogous to Nanda, as they both teach devices that can measure physiological properties from fat, normal tissue, or subcutaneous tissue ([0035, 0042, 0086]). 
Hyde teaches in which measuring the temperature of the subcutaneous fat to be treated includes employing a microwave radiometer (microwave radiometer 114 can determine the temperature of the target region 112 [0035]. Specifically, the target region 112 may be fat, muscles, bones, normal tissue, subcutaneous fat, etc. [0042, 0086]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Nanda’s temperature sensor to be a microwave radiometer, as taught by Hyde. The advantage of such modification will allow for monitoring the temperature of the tissue through the use of microwaves. Furthermore, the radiometer may allow for measuring temperature from bones, muscles, or a variety of tissue layers (see paragraphs [0035, 0042, 0056, 0086] by Hyde). 

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nanda in view of Hyde et al., further in view of Schwarz et al. (US 2017/0348539 A1). 
	Regarding claim 7, Nanda in view of Hyde suggests the system of claim 6. Nanda and Hyde do not explicitly teach in which the electrode includes an opening and the 2antenna is located in the opening. 
	The prior art by Schwarz is analogous to Nanda, as they both teach radiofrequency devices that provide the treatment effects of skin tightening or reduction of adipose tissue ([0028-0029, 0037, 0050]). 
	Schwarz teaches in which the electrode includes an opening (the RF electrode 402 comprises openings such as the aperture 403 or the cavity 404 [0091, FIG. 4]). 
	Schwarz does not explicitly teach wherein the antenna is located within the opening. 
The Examiner respectfully submits, as Hyde teaches the antenna (antenna 156 [0053]) and Schwarz teaches the openings within the electrode (openings such as the aperture 403 or cavity 404 [0091, FIG. 4]), configuring the antenna to be disposed within the opening of the electrode would be a matter of rearranging the known elements without producing a new and unexpected result with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the electrode suggested by Nanda in view of Hyde to comprise an opening, as taught by Schwarz. The advantage of such modification will provide a space for storing various components such as transmitter (see paragraph [0091] by Schwarz).

9. 	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nanda in view of Hyde et al., further in view of Eisenmann (US 2016/0367830 A1). 
	Regarding claims 8 and 19, Nanda in view of Hyde suggests the system of claim 1 and the method of claim 12. Nanda and Hyde do not explicitly teach in which the controller is configured to determine 2the thermal dose by calculating the thermal dose as a function of the temperature of the 3subcutaneous fat being treated and the length of time the radio frequency energy is 4supplied to the electrode.
	The prior art by Eisenmann is analogous to Nanda, as they both teach the treatment of subcutaneous layers such as adipose tissue ([0005, 0020]). 
	Eisenmann teaches in which the controller is configured to determine 2the thermal dose by calculating the thermal dose as a function of the temperature of the 3subcutaneous fat being treated and the length of time the radio frequency energy is 4supplied to the electrode (the thermal dose is calculated based on the measured skin temperature and irradiation time of a particular fat volume [0020]. Furthermore, an electrode or applicator 208 can be used to apply radiofrequency energy to irradiate or heat the tissue ([0007, 0021-0022]).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the controller suggested by Nanda in view of Hyde to determine thermal dose base on the temperature of the fat and the treatment time, as taught by Eisenmann. The advantage of such modification will provide a thermal dose measurement that can be used to determine the quality of the skin treatment (see paragraph [0020] by Eisenmann). 

10. 	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nanda in view of Hyde et al., further in view of Baron et al. (US 2010/0211060 A1). 
	Regarding claims 10 and 20, Nanda in view of Hyde suggests the system of claim 1 and the method of claim 12. Nanda teaches determining the thickness of the 2subcutaneous fat being treated (subcutaneous tissue thickness and other characteristics may be detected [0119]).
	Nanda and Hyde do not explicitly teach adjusting the radio frequency energy supplied to the 3electrode based on a measured thickness of said subcutaneous fat.
	The prior art by Baron is analogous to Nanda, as they both teach the treatment of subcutaneous fat ([abstract]).
	Baron teaches in which the controller subsystem is configured toCAND-103J31 KT/dmgcontrol the radio frequency source based on the subcutaneous fat thickness measurement ([abstract, claim 18]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the controller suggested by Nanda in view of Hyde to control the radio frequency based on the subcutaneous fat thickness measurement, as taught by Baron. The advantage of such modification will allow for selecting the appropriate RF frequency to treat a specific thickness of subcutaneous fat (see the [abstract] by Baron). 

11. 	Claims 22-24, 31, 34-36, 42, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Nanda in view of Baron et al. 
Regarding claim 22, Nanda teaches a subcutaneous fat treatment system (system 100 comprises a multi-modality applicator 104 which reduces the subcutaneous adipose tissue [abstract, 0090, 0093]) comprising:  
2an electrode for application to a patient's epidermis above the subcutaneous 3fat to be treated (the multi-modality applicator 104 is pressed against the subject’s skin [0093]. Specifically, the multi-modality applicator 104 comprises monopolar electrode configurations that delivers a current into the epidermis and through the subcutaneous tissue [0073, 0077]);
a subcutaneous fat thickness measurement system (subcutaneous tissue thickness may be detected [0119]);
6a radio frequency source for applying radio frequency energy to the 7electrode (the multi-modality applicator 104 can deliver radiofrequency (RF) energy to the electrode configurations [0064, 0077]); and 
 8a controller subsystem (the controller 114 [0078, 0084]).
Nanda does not explicitly teach wherein the controller subsystem is configured to adjust the radio frequency 8energy supplied to the electrode based on the thickness of the subcutaneous fat being 9treated.
The prior art by Baron is analogous to Nanda, as they both teach the treatment of subcutaneous fat ([abstract]).
Baron teaches wherein the controller subsystem is configured toCAND-103J31 adjust KT/dmgadj the radio frequency 8energy supplied to the electrode based on the thickness of the subcutaneous fat being 9treated ([abstract, claim 18]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Nanda’s controller to control the radio frequency based on the subcutaneous fat thickness measurement, as taught by Baron. The advantage of such modification will allow for selecting the appropriate RF frequency to treat a specific thickness of subcutaneous fat (see the [abstract] by Baron). 
Regarding claim 23, Nanda teaches a cooling subsystem including a channelCAND-103J30KT/dmg in the electrode for a cooling fluid (Specifically, the treatment unit 106 provides a chilled coolant to the multi-modality applicator 104 via the fluid lines 108a-b [0071]. As stated previously, the multi-modality applicator 104 comprises the electrodes [0076]). 
Regarding claim 24, Nanda teaches a sensor for measuring the temperature of the subcutaneous fat to be treated (the multi-modality applicator 104 may comprise one or more temperature sensors for measuring the subcutaneous adipose tissue [0084]).
Regarding claim 31, Nanda teaches in which the electrode has a patient contact surface (the electrodes 410a / 410b comprises a patient contact surface or interface layer 420 [0096, 0100]) 2and further including an electrically non-conductive material on a periphery of the patient 3contact surface to limit an electrically active portion of the patient contact surface (“the surface of the first sleeve portion 452 can include a dielectric or variable resistance material providing an insulator between the electrically conductive energy electrodes 410a / 410b and the interface layer 420 and the patient's skin 430 [0100, FIG. 4].” Specifically, figure 4 illustrates the first sleeve portion 452 arranged on the periphery of the patient contact surface or interface layer 420). 
Regarding claim 33, Nanda and Baron suggests the system of claim 22. Baron teaches in which the controller is further configured to 2adjust the radio frequency energy supplied to the electrode to subject the subcutaneous fat 3to a temperature up to 50 degrees Celsius (the subcutaneous fat layer is heated up to at least 50 degrees centigrade [0034]).
However, Baron does not explicitly teach in which the controller is further configured to 2adjust the radio frequency energy supplied to the electrode to subject the subcutaneous fat 3to a temperature of between 40 degrees Celsius and 50 degrees Celsius. The Examiner respectfully submits that a person having ordinary skill in the art would have found it “obvious to try” to maintain the temperature of the subcutaneous between 40 degrees Celsius and 50 degrees Celsius (MPEP 2143). The advantage of such modification would provide temperature range that is sufficient enough to reduce the subcutaneous fat (see [abstract] and paragraph [0034] by Baron). 
Regarding claim 34, Nanda and Baron suggests the system of claim 22. Nanda teaches in which the controller is further configured to supply radio frequency energy to the electrode for between 1 and 30 minutes ([0064, 0067, 0111]).
Nanda and Baron do not explicitly teach in which the controller is further configured to supply radio frequency energy to the electrode for between 10 and 30 minutes. 
However, Applicants claimed range between 10 and 30 minutes lies within Nanda’s range (treatment between 1 and 30 minutes [0067]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to the use a treatment time ranging between 10 and 30 minutes (MPEP 2144.05). The advantage of such modification would increase the minimum amount of time that is used to treat subcutaneous fat. This may improve the overall treatment, as the subcutaneous fat will have a longer time period to be reduced. 
Regarding claim 35, Nanda teaches a method for treating subcutaneous fat (system 100 comprises a multi-modality applicator 104 which reduces the subcutaneous adipose tissue [abstract, 0090, 0093]), the method comprising:  
applying 2an electrode for application to a patient's epidermis above the subcutaneous 3fat to be treated (the multi-modality applicator 104 is pressed against the subject’s skin [0093]. Specifically, the multi-modality applicator 104 comprises monopolar electrode configurations that delivers a current into the epidermis and through the subcutaneous tissue [0073, 0077]);
determining the thickness of the subcutaneous fat to be treated (subcutaneous tissue thickness may be detected [0119]);
6 applying radio frequency energy to the 7electrode (the multi-modality applicator 104 can deliver radiofrequency (RF) energy to the electrode configurations [0064, 0077]). 
Nanda does not explicitly teach adjusting the radio frequency 8energy supplied to the electrode based on the thickness of the subcutaneous fat being 9treated.
The prior art by Baron is analogous to Nanda, as they both teach the treatment of subcutaneous fat ([abstract]).
Baron teaches adjustingKT/dmgadj the radio frequency 8energy supplied to the electrode based on the thickness of the subcutaneous fat being 9treated ([abstract, claim 18]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Nanda’s controller to control the radio frequency based on the subcutaneous fat thickness measurement, as taught by Baron. The advantage of such modification will allow for selecting the appropriate RF frequency to treat a specific thickness of subcutaneous fat (see the [abstract] by Baron). 
Regarding claim 36, Nanda teaches measuring the temperature of the subcutaneous fat being treated (the multi-modality applicator 104 may comprise one or more temperature sensors for measuring the subcutaneous adipose tissue [0084]).
Regarding claim 42, Nanda teaches in which the electrode has a patient contact surface (the electrodes 410a / 410b comprises a patient contact surface or interface layer 420 [0096, 0100]) 2and further including an electrically non-conductive material on a periphery of the patient 3contact surface to limit an electrically active portion of the patient contact surface (“the surface of the first sleeve portion 452 can include a dielectric or variable resistance material providing an insulator between the electrically conductive energy electrodes 410a / 410b and the interface layer 420 and the patient's skin 430 [0100, FIG. 4].” Specifically, figure 4 illustrates the first sleeve portion 452 arranged on the periphery of the patient contact surface or interface layer 420). 
Regarding claim 44, Nanda in view of Baron suggests the method of claim 35. Baron teaches 2adjusting the radio frequency energy supplied to the electrode to subject the subcutaneous fat 3to a temperature up to 50 degrees Celsius (the subcutaneous fat layer is heated up to at least 50 degrees centigrade [0034]. Furthermore, “centigrade” is known as an alternate word for Celsius [0034]).
However, Baron does not explicitly teach 2adjusting the radio frequency energy supplied to the electrode to subject the subcutaneous fat 3to a temperature of between 40 degrees Celsius and 50 degrees Celsius. The Examiner respectfully submits that a person having ordinary skill in the art would have found it “obvious to try” to maintain the temperature of the subcutaneous between 40 degrees Celsius and 50 degrees Celsius (MPEP 2143). The advantage of such modification would provide temperature range that is sufficient enough to reduce the subcutaneous fat (see [abstract] and paragraph [0034] by Baron). 
Regarding claim 45, Nanda in view of Baron suggests the method of claim 35. Nanda teaches in which the controller is further configured to supply radio frequency energy to the electrode for between 1 and 30 minutes ([0064, 0067, 0111]).
Nanda and Baron do not explicitly teach in which the controller is further configured to supply radio frequency energy to the electrode for between 10 and 30 minutes. 
However, Applicants claimed range between 10 and 30 minutes lies within Nanda’s range (treatment between 1 and 30 minutes [0067]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to the use a treatment time ranging between 10 and 30 minutes (MPEP 2144.05). The advantage of such modification would increase the minimum amount of time that is used to treat subcutaneous fat. This may improve the overall treatment, as the subcutaneous fat will have a longer time period to be reduced. 
Regarding claim 46, Nanda teaches cooling the electrode (the cooling subsystem or treatment unit 106 may increase or decrease the temperature of the multi-modality applicator 104 [0071]. Specifically, the treatment unit 106 provides a chilled coolant to the multi-modality applicator 104 via the fluid lines 108a-b [0071]. As stated previously, the multi-modality applicator 104 comprises the electrodes [0076]). 

12. 	Claims 25-27 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Nanda in view of Baron et al., further in view of Hyde et al. 
Regarding claim 25, Nanda in view of Baron suggests the system of claim 23. Nanda and Baron do not explicitly teach in which the sensor is a microwave radiometer.
The prior art by Hyde is analogous to Nanda, as they both teach devices that can measure physiological properties from fat, normal tissue, or subcutaneous tissue ([0035, 0042, 0086]). 
Hyde teaches in which the sensor is a microwave radiometer (microwave radiometer 114 can determine the temperature of the target region 112 [0035]. Specifically, the target region 112 may be fat, muscles, bones, normal tissue, subcutaneous fat, etc. [0042, 0086]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the temperature sensor suggested by Nanda in view of Baron to be a microwave radiometer, as taught by Hyde. The advantage of such modification will allow for monitoring the temperature of the tissue through the use of microwaves. Furthermore, the radiometer may allow for measuring temperature from bones, muscles, or a variety of tissue layers (see paragraphs [0035, 0042, 0056, 0086] by Hyde). 
Regarding claim 26, Nanda in view of Baron and Hyde suggests the system of claim 25. Hyde teaches in which the radiometer includes an antenna (the microwave radiometer 114 may include an antenna 156 [0053]). 
 	Nanda, Baron, and Hyde do not explicitly teach the antenna to be associated with the electrode. However, the term “associated” is interpreted as being connected or attached (for example, claim 6 explains that the antenna is coupled or printed on the electrode surface). 
The Examiner respectfully submits, as Nanda teaches the electrode (the multi-modality applicator 104 comprises electrodes [0073, 0077, 0093]) and Hyde teaches the antenna (antenna 156 [0053]), configuring the antenna such that it is coupled or associated with the electrode would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 27, Nanda in view of Baron and Hyde suggests the system of claim 26. Nanda, Baron, and Hyde do not explicitly teach in which the antenna is printed on the electrode 2surface contacting the patient's epidermis.
	The Examiner respectfully submits, as Nanda teaches electrode contacting the epidermis (the multi-modality applicator 104 comprises electrodes that are pressed against the subject’s skin or epidermis [0073, 0077, 0093]) and Hyde teaches an antenna (antenna 156 [0053]), configuring the antenna on the electrode surface contacting the patient’s epidermis would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Regarding claim 37, Nanda in view of Baron suggests the method of claim 35. Nanda and Baron do not explicitly teach in which measuring the temperature of the 2subcutaneous fat being treated includes using a microwave radiometer.
The prior art by Hyde is analogous to Nanda, as they both teach devices that can measure physiological properties from fat, normal tissue, or subcutaneous tissue ([0035, 0042, 0086]). 
Hyde teaches in which measuring the temperature of the 2subcutaneous fat being treated includes using a microwave radiometer (microwave radiometer 114 can determine the temperature of the target region 112 [0035]. Specifically, the target region 112 may be fat, muscles, bones, normal tissue, subcutaneous fat, etc. [0042, 0086]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the temperature sensor suggested by Nanda in view of Baron to be a microwave radiometer, as taught by Hyde. The advantage of such modification will allow for monitoring the temperature of the tissue through the use of microwaves. Furthermore, the radiometer may allow for measuring temperature from bones, muscles, or a variety of tissue layers (see paragraphs [0035, 0042, 0056, 0086] by Hyde). 
Regarding claim 38, Nanda in view of Baron and Hyde suggests the method of claim 37. Hyde teaches in which the radiometer includes an antenna (the microwave radiometer 114 may include an antenna 156 [0053]). 
 	Nanda, Baron, and Hyde do not explicitly teach the antenna to be associated with the electrode. However, the term “associated” is interpreted as being connected or attached (for example, claim 6 explains that the antenna is coupled or printed on the electrode surface). 
The Examiner respectfully submits, as Nanda teaches the electrode (the multi-modality applicator 104 comprises electrodes [0073, 0077, 0093]) and Hyde teaches the antenna (antenna 156 [0053]), configuring the antenna such that it is coupled or associated with the electrode would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 39, Nanda in view of Baron and Hyde suggests the method of claim 38. Nanda, Baron, and Hyde do not explicitly teach in which the antenna is printed on the electrode 2surface contacting the patient's epidermis.
	The Examiner respectfully submits, as Nanda teaches electrode contacting the epidermis (the multi-modality applicator 104 comprises electrodes that are pressed against the subject’s skin or epidermis [0073, 0077, 0093]) and Hyde teaches an antenna (antenna 156 [0053]), configuring the antenna on the electrode surface contacting the patient’s epidermis would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04).

13. 	Claims 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nanda in view of Baron et al., Hyde et al., and further in view of Schwarz et al. 
	Regarding claims 28 and 40, Nanda in view of Baron and Hyde suggests the system of claim 26 and method of claim 38. Nanda, Baron, and Hyde do not explicitly teach in which the electrode includes an opening and the 2antenna is located in the opening. 
	The prior art by Schwarz is analogous to Nanda, as they both teach radiofrequency devices that provide the treatment effects of skin tightening or reduction of adipose tissue ([0028-0029, 0037, 0050]). 
	Schwarz teaches in which the electrode includes an opening (the RF electrode 402 comprises openings such as the aperture 403 or the cavity 404 [0091, FIG. 4]). 
	Schwarz does not explicitly teach wherein the antenna is located within the opening. 
The Examiner respectfully submits, as Hyde teaches an antenna (antenna 156 [0053]) and Schwarz teaches the openings within the electrode (openings such as the aperture 403 or cavity 404 [0091, FIG. 4]), configuring the antenna to be disposed within the opening of the electrode would be a matter of rearranging the known elements without producing a new and unexpected result with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the electrode suggested by Nanda in view of Baron and Hyde to comprise an opening, as taught by Schwarz. The advantage of such modification will provide a space for storing various components such as transmitter (see paragraph [0091] by Schwarz).

14. 	Claims 29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Nanda in view of Baron et al., further in view of Eisenmann. 
	Regarding claims 29 and 41, Nanda in view of Baron suggests the system of claim 24 and the method of claim 36. Nanda and Baron do not explicitly teach in which the controller is configured to determine 2a thermal dose by calculating the thermal dose as a function of the temperature of the 3subcutaneous fat being treated and the length of time the radio frequency energy is 4supplied to the electrode.
	The prior art by Eisenmann is analogous to Nanda, as they both teach the treatment of subcutaneous layers such as adipose tissue ([0005, 0020]). 
	Eisenmann teaches in which the controller is configured to determine 2a thermal dose by calculating the thermal dose as a function of the temperature of the 3subcutaneous fat being treated and the length of time the radio frequency energy is 4supplied to the electrode (the thermal dose is calculated based on the measured skin temperature and irradiation time of a particular fat volume [0020]. Furthermore, an electrode or applicator 208 can be used to apply radiofrequency energy to irradiate or heat the tissue ([0007, 0021-0022]).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the controller suggested by Nanda in view of Baron to determine thermal dose base on the temperature of the fat and the treatment time, as taught by Eisenmann. The advantage of such modification will provide a thermal dose measurement that can be used to determine the quality of the skin treatment (see paragraph [0020] by Eisenmann). 

15. 	Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Nanda in view of Schwarz et al. 
	Regarding claim 51, Nanda teaches a subcutaneous fat treatment system (system 100 comprises a multi-modality applicator 104 which reduces the subcutaneous adipose tissue [abstract, 0090, 0093]) comprising: 
 an electrode assembly for application to a patient's epidermis to produce a 3temperature change of the dermis and subcutis immediately underneath the electrode 4assembly (the multi-modality applicator 104 is pressed against the subject’s skin or epidermis [0093]. Specifically, the multi-modality applicator 104 comprises monopolar electrode configurations that delivers a current into the through the dermis and subcutaneous tissue [0062, 0073, 0077]. Furthermore, the current or energy from the electrode may cause a change in the temperature of the dermal tissue and the subcutaneous adipose tissue [0084-0086]); 
 5the electrode having a patient contact surface (the electrodes 410a / 410b comprises a patient contact surface or interface layer 420 [0096, 0100]);  
6the electrode is configured to receive a cooling fluid (the cooling subsystem or treatment unit 106 may increase or decrease the temperature of the multi-modality applicator 104 [0071]. Specifically, the treatment unit 106 provides a chilled coolant to the multi-modality applicator 104 via the fluid lines 108a-b [0071]. As stated previously, the multi-modality applicator 104 comprises the electrodes [0076]);
  7a layer of electrically non-conductive material positioned on the periphery 8of the patient contact surface to limit the electrically active portion of the patient contact 9surface (“the surface of the first sleeve portion 452 can include a dielectric or variable resistance material providing an insulator between the electrically conductive energy electrodes 410a / 410b and the interface layer 420 and the patient's skin 430 [0100, FIG. 4].” Specifically, figure 4 illustrates the first sleeve portion 452 arranged on the periphery of the patient contact surface or interface layer 420); and 
 10a radio frequency source for applying radio frequency energy to the 11electrode (the multi-modality applicator 104 can deliver radiofrequency (RF) energy to the electrode configurations [0064, 0077]).
Nanda does not explicitly teach the electrode having a cavity for receiving the cooling fluid. 
The prior art by Schwarz is analogous to Nanda, as they both teach radiofrequency devices that provide the treatment effects of skin tightening or reduction of adipose tissue ([0028-0029, 0037, 0050]). 
Schwarz teaches the electrode having a cavity for receiving the cooling fluid (the electrode 402 comprises a cavity 404 which may be filled with a heat transmitter to regulate the electrode temperature [0091]. Specifically, the heat transmitter may include a temperature control system 106 that is configured to adjust the temperature through a gas or liquid [0067-0068]. Furthermore, the heat transmitter is also referred to as the “the liquid heat transmitter” [0067-0068]). 
Therefore, it would have it been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the Nanda’s electrode to comprise a cavity for the cooling fluid, as taught by Schwarz. The advantage of such modification will provide a cavity that can store the fluid inside of the electrode. Specifically, this would provide an additional space to store the fluid while treating the tissue (see paragraphs [0067-0068, 0091] by Schwarz). 
Regarding claim 52, Nanda in view of Schwarz suggests the system of claim 51. Nanda teaches a controller (controller 114 [0078]) configured to supply 2radio frequency energy level to the electrode (the multi-modality applicator 104 can deliver radiofrequency (RF) energy to the electrode configurations [0064, 0077]. Specifically, the controller 114 is configured to adjust the treatment parameters of the multi-modality applicator 104 [0078]). 
Nanda and Schwarz do not explicitly teach a cooling fluid temperature to produce a dermis temperature lower than the subcutis temperature. However, Schwarz teaches the cooling fluid to include a temperature control system 106 that is configured to adjust temperature of the patient’s epidermis, dermis, hypodermis, and/or subcutaneous adipose tissue ([0060, 0066-0067]). Therefore, the Examiner respectfully submits that a person having ordinary skill in the art would have found it “obvious to try” to use the temperature control system 106 to produce a dermis temperature lower than the subcutis temperature (MPEP 2143). The advantage of such modification may prevent the possibility of causing thermal damage to the dermis while heating the subcutaneous tissue. 
Regarding claim 53, Nanda in view of Schwarz suggests the system of claim 52. Schwarz teaches in which the subcutaneous temperature is between 40 and 50 degrees Celsius (the subcutaneous fat adipose tissue may be heated between 40 and 50 degrees Celsius [0004, 0079]). 
Nanda and Schwarz do not explicitly teach in which the dermis temperature is below 37 degrees Celsius. However, Schwarz teaches the temperature control system 106 that is configured to adjust temperature of the patient’s epidermis, dermis, hypodermis, and/or subcutaneous adipose tissue ([0060, 0066-0067]). Therefore, the Examiner respectfully submits that a person having ordinary skill in the art would have found it “obvious to try” to use the temperature control system 106 to produce a dermis temperature lower than 37 degrees Celsius (MPEP 2143). The advantage of such modification may prevent the possibility of causing thermal damage to the dermis while heating the subcutaneous tissue. 

Claim Rejections - 35 USC § 102
16. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


17. 	Claims 47 and 49 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Nanda.
Regarding claim 47, Nanda teaches a subcutaneous fat treatment system (system 100 comprises a multi-modality applicator 104 which reduces the subcutaneous adipose tissue [abstract, 0090, 0093]) comprising:  
2an electrode for application to a patient's epidermis above the subcutaneous 3fat to be treated (the multi-modality applicator 104 is pressed against the subject’s skin [0093]. Specifically, the multi-modality applicator 104 comprises monopolar electrode configurations that delivers a current into the epidermis and through the subcutaneous tissue [0073, 0077]);
 4a sensor for measuring the temperature of the 5subcutaneous fat to be treated (the multi-modality applicator 104 may comprise one or more temperature sensors for measuring the subcutaneous adipose tissue [0084]);  
6a radio frequency source for applying radio frequency energy to the 7electrode (the multi-modality applicator 104 can deliver radiofrequency (RF) energy to the electrode configurations [0064, 0077]); and 
 8a controller subsystem (the controller 114 [0078, 0084]), responsive to the sensor and controlling the radiofrequency (the controller 114 is configured to control or adjust the power of the system’s energy based on the temperature of the subcutaneous adipose tissue [0078, 0084-0085, 0088]. Specifically, the controller 114 may utilize a feedback cycle to perform this process [0088]. As stated above, the system delivers radiofrequency energy [0064, 0072, 0077]) and configured to: 
control the radio frequency source to apply radio frequency energy Ito the electrode to reach and maintain a desired set subcutaneous fat temperature (the controller 114 is configured to control or adjust the power of the system’s energy based on the temperature of the subcutaneous adipose tissue [0078, 0084-0085, 0088]. Specifically, the controller 114 may utilize a feedback cycle to perform this process [0088]. As stated above, the system delivers radiofrequency energy [0064, 0072, 0077, 0111]);
determine a thermal dose applied to the subcutaneous fat being treated (the controller 114 is configured to determine a thermal dose that is applied to the subcutaneous tissue [0084-0088]. For example, the thermal dose may be the temperature and duration of the heat treatment that is applied to the subcutaneous fat [0084, 0085]); and 
automatically adjust the radio frequency energy supplied to the electrode based on the measured temperature of the subcutaneous fat being treated (the controller 114 is configured to control or adjust the power of the system’s energy based on the temperature of the subcutaneous adipose tissue [0077, 0084-0085, 0088]. Specifically, the controller 114 may utilize a feedback cycle to perform this process [0088]. As stated above, the system delivers radiofrequency energy to the electrodes [0064, 0072, 0077]). 
Regarding claim 49, Nanda teaches a method of treating subcutaneous fat (system 100 comprises a multi-modality applicator 104 which reduces the subcutaneous adipose tissue [abstract, 0090, 0093]), the method comprising:  
applying 2an electrode for application to a patient's epidermis above the subcutaneous 3fat to be treated (the multi-modality applicator 104 is pressed against the subject’s skin [0093]. Specifically, the multi-modality applicator 104 comprises monopolar electrode configurations that delivers a current into the epidermis and through the subcutaneous tissue [0073, 0077]);
 4 measuring the temperature of the 5subcutaneous fat to be treated (the multi-modality applicator 104 may comprise one or more temperature sensors for measuring the subcutaneous adipose tissue [0084]);  
6applying radio frequency energy to the 7electrode (the multi-modality applicator 104 can deliver radiofrequency (RF) energy to the electrode configurations [0064, 0077]); and 
controlling the radio frequency source to apply radio frequency energy Ito the electrode to reach and maintain a desired set subcutaneous fat temperature (the controller 114 is configured to control or adjust the power of the system’s energy based on the temperature of the subcutaneous adipose tissue [0078, 0084-0085, 0088]. Specifically, the controller 114 may utilize a feedback cycle to perform this process [0088]. As stated above, the system delivers radiofrequency energy [0064, 0072, 0077, 0111]);
determining a thermal dose applied to the subcutaneous fat being treated (the controller 114 is configured to determine a thermal dose that is applied to the subcutaneous tissue [0084-0088]. For example, the thermal dose may be the temperature and duration of the heat treatment that is applied to the subcutaneous fat [0084, 0085]); and 
automatically adjust the radio frequency energy supplied to the electrode based on the measured temperature of the subcutaneous fat being treated (the controller 114 is configured to control or adjust the power of the system’s energy based on the temperature of the subcutaneous adipose tissue [0077, 0084-0085, 0088]. Specifically, the controller 114 may utilize a feedback cycle to perform this process [0088]. As stated above, the system delivers radiofrequency energy to the electrodes [0064, 0072, 0077]). 

Statement on Communication via Internet
 18. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792